DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Claim Rejections under 35 U.S.C. § 112(b)
	Applicant’s arguments concerning the previous § 112(b) rejections have been fully considered and are persuasive. Those rejections are withdrawn.

II.	Claim Rejections under 35 U.S.C. § 112(d)
	Applicant’s amendment to claim 10 has successfully overcome the previous § 112(d) rejection. That rejection is withdrawn.

III.	Claim Rejections under 35 U.S.C. §§ 102 and 103
	Applicant’s arguments concerning the previous prior art rejections have been fully considered and are persuasive. Specifically, after further consideration, the Examiner agrees that the cutting stroke/action described in Para. [0035] of the Swensgard reference cannot be considered to meet the claimed “articulation of an end effector of the surgical instrument.” As such, the previous prior art rejections are overcome and are withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-21 directed to an invention non-elected without traverse.  Accordingly, claims 13-21 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references of record are generally considered to be Mah and Terry as explained in the previous Office Action dated March 24, 2021. To summarize briefly, both of these references teach a similar control circuit arrangement including e.g. a monostable multivibrator and multiple logic gates, for controlling the speed of rotation of a motor. However, at a minimum, these references fail to teach or suggest using this arrangement to control articulation (i.e. pivoting) of an end effector of a surgical instrument. Articulating surgical instruments, generally speaking, are incredibly well known; the Shelton and Swensgard references cited in the previous Office Action are merely two examples of such instruments. However, after further search and consideration, no reference(s) could be found which could anticipate or render obvious the combination of the control circuitry details found in claim 1 for use for controlling motor articulation of an end effector of a surgical instrument. As such, claim 1 and its dependent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Thursday, October 21, 2021